UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2339


JORDAN A. BROWN,

                Plaintiff – Appellee,

          v.

RAMONA BROCKETT,

                Defendant – Appellant,

          and

UNIVERSITY OF MARYLAND EASTERN SHORE,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00240-JFM)


Submitted:   October 31, 2014              Decided:   November 4, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura L. Nagel, ALAN LESCHT & ASSOCIATES, PC, Washington, D.C.,
for Appellant. Peter F. Axelrad, N. Tucker Meneely, COUNCIL,
BARADEL, KOSMERL & NOLAN, P.A., Annapolis, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Ramona    Brockett   appeals   the    district   court’s     order

denying   Brockett’s   motion   for   a   judgment    notwithstanding     the

verdict or for a new trial following the jury’s verdict in favor

of Jordan Brown on his claim for defamation, and challenges the

amount of damages remitted upon the court’s grant of Brockett’s

motion for a remittitur.        We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated    by   the   district    court.         Brown v.    Brockett,    No.

1:11-cv-00240-JFM (D. Md. Oct. 15, 2013).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                      3